     Case 2:20-cv-01924-JAM-DB Document 17 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    CURTIS LEE MORRISON,                               No. 2:20-cv-01924-JAM-DB P
11                       Plaintiff,
12            v.                                         ORDER
13    E. VIERRA,
14                       Defendant.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action. On March 30,

17   2021, the court dismissed this action as duplicative and for failure to state a claim on which relief

18   can be granted. (ECF No. 12.) Judgement was also entered on March 30, 2021. (ECF No. 13.)

19   Presently before the court is plaintiff’s motion for the appointment of counsel filed concurrently

20   with a notice of appeal. (ECF No. 14.)

21          “The filing of a notice of appeal is an event of jurisdictional significance—it confers

22   jurisdiction on the court of appeals and divests the district court of its control over those aspects

23   of the case involved in the appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58

24   (1982). Additionally, the filing of a notice of appeal divests a trial court of jurisdiction over the

25   matters appealed. Donovan v. Mazzola, 761 F.2d 1411, 1414 (9th Cir. 1985). Plaintiff states that

26   he is appealing the dismissal of this action. (ECF No. 14 at 1.) Because “a federal district court

27   and a federal court of appeals should not attempt to assert jurisdiction over a case

28   simultaneously,” Griggs, 459 U.S. at 58, the court will dismiss the motion to appoint counsel for
                                                         1
      Case 2:20-cv-01924-JAM-DB Document 17 Filed 04/22/21 Page 2 of 2


 1   lack of jurisdiction. Any renewed motion for the appointment of counsel should be directed to

 2   the Ninth Circuit Court of Appeals.

 3             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to appoint counsel (ECF

 4   No. 14) is dismissed for lack of jurisdiction.

 5   Dated: April 21, 2021

 6

 7

 8

 9

10

11

12

13   DB:14
     DB:1/Orders/Prisoner/Civil.Rights/morr1924.31(appeal)
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             2
